Honorable Oscar B. McInnis     Opinion No.M-621
Criminal District Attorney
Hidalgo County Courthouse      Re:   Nominations by a new politi-
Edinburg, Texas 78539                cal party of candidates for
                                     county and precinct offices
Dear Mr. McInnis:                    only.

          Your request on the above subject matter states
that Hidalgo County has a new political party, to wit: RAZA
UNIDA PARTY. This new political party, without a State
organization, desires to nominate candidates for county and
precinct offices only. You further state that this party
has secured the signatures to a written application of at
least 3% of the entire vote cast in Hidalgo County at the
last general election and has filed such application with
the county judge. In connection with the foregoing you have
asked the following questions:

          "1 . What form of oath should be admin-
     istered to every citizen who signs the written
     application provided for in Article 13.541

          "2 * Can the written application provided
     for under Article 13.54 and containing the
     signature designated therein be filed with
     the County Judge on behalf of a political
     party without a State organization before it
     has held its County convention on primary
     election day and nominated candidates?

          "3 D If so, can a registered voter who
     signed thenwritten application vote in a
     democratic primary election?

          "4 o Can a registered voter vote in the
     democratic primary election and thereafter
     be a signatory on a written application to
     be filed with the County Judge for the print-
     ing of nominees of a 3rd party on the general
     election ballot?"



                      -2969-
                                                                  ;   _




Hon. Oscar B. McInnis, page 2 (M-821)



          Article 13.54 of the Texas Election Code pro-
vides:

          "Any political party without a State or-
     ganization desiring to nominate candidates for
     county and precinct offices only may nominate
     such candidates therefor under the provisions of
     this title by primary elections or by a county
     convention held on the legal primary election
     day, which convention shill be composed of
     delegates from various election precincts in
     said county, elected therein at primary con-
     ventions held in such precincts between the
     hours of 8:00 a.m. and 10:00 p.m. on the date
     set by law. All nominations made by any such
     parties shall be certified to the county clerk
     by the chairman of the county committee of such
     party, and, after taking the same course as
     nominations of other parties so certified,
     shall be printed on the official ballot in a
     separate column, headed by the name of the
     party; provided, a written application for such
     printing shall have been made to the county
     judge, signed and sworn to by three per cent
     (3%) of the entire vote cast in such county at
     the last general election."

          Since the new party referred to in your request is
without a State organization, it is our opinion that the pro-
visions of Article 13.54 should be complied with in order to
have its nominees printed on the official ballot in the general
election. Article 13.54 states that all such nominations
shall be certified to the county clerk by the chairman of the
county committee of such party and after the names have been
so certified such names shall be printed on the official
ballot, provided a written application for such printing shall
have been made to the county judge, signed and sworn to by
3% of the entire vote cast in such county at the last general
election.  Article 13.54 does not state the form of such
application.  Therefore, any form of an application which is
signed and sworn to would be sufficient.

          In answer to your first question, you are advised
that the form submitted with your request constitutes com-
pliance since the application is signed by applicants whose
signatures are "subscribed and sworn to" by a Notary.




                       -2970-
Bon. Oscar B. McInnis, page 3 (M-621)



          In answer to your second question, you are advised
that the written application filed with the county judge may
be filed before the new political party has held its county
primary convention for the reason that Article 13.54 does not
place a fixed time limit on the filing of such application,
but merely states that such application "shall have been
made" to the county judge. Such application must, however,
be filed during the voting year the nominations are made.

          It is noted that Article 13.54 requires the ap-
plication to be filed with the county judge as an integral
step in a new party nomination of candidates.  The signing
of such application constitutes, in our opinion, participation
in the party's primary convention.  Consequently, in answer
to your third question, a registered voter who signs the
written application set out in Article 13.54 during the
voting year (currently March 1, 1970 through February 28,
1971) cannot participate in another party's primary election
or party convention during that voting year. A registered
voter who signed and filed the written application prior
to that voting year is not prohibited from participating
in another party's primary election or party convention for
the current vear.~ See Article 240. Vernon's Penal Code:
Article 13.Oia(7), Texas Election Code; Carubbi v. Craig,
405 S.W.2d 610 (Tex,Civ.App. 1966, no writ).

          In answer to your fourth question and in view of
the foregoing, you are advised that a registered voter who
votes in the Democratic or Republican primary election may
not during the current voting year (March 1, 1970 through
February 28, 1971) sign and file a written application to
be filed with the county judge as provided in Article 13-54,
Texas Election Code. See Article 240. Vernon's Penal Code;
Article 13.01a(7), Texas Election Code; Carubbi v. Craig,
supra.

                       SUMMARY

          Applications to have the nominations of a
     new political party, without a State organization,
     placed on the official ballot at the general
     election may be filed with the county judge prior
     to the county primary convention of such new
     political party, provided it is filed during
     the voting year the nominations are made. If
     such application is signed and sworn to, the




                           -2971-
Hon. Oscar B. McInnis, page 4 (M-6211



     provisions of Article 13,54 of the Texas
     Election Code are complied with. A person
     who signs and files the written application
     provided in Article 13.54 of the Texas Election
     Code during the current voting year (March 1,
     1970 through February 28, 1971) may not partici-
     pate in the primary election or party conven-
     tion of another political party during that
     voting year. A person who participates in the
     Democratic or Republican primary election is
     not  eligible to sign and file an application
     for a new political party's nominees to be
     placed on the general election ballot in
     November during the current voting year
      (March 1, 1970 through February 22, 1971).




                                          eneral of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Harold Kennedy
Houghton Brownlee
Sam Jones
Jack Sparks

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                        -2972-